Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/040012 (filed 6/29/2017) which claims benefit of 62/356,008 (filed 6/29/2016) and which claims benefit of 62/471,265 (filed 3/14/2017).

Election/Restrictions
Applicant’s election without traverse of species of a cell/tissue sample for type A and glycerol for type B in the reply filed on 9/7/2021 is acknowledged. Claims 69, 72 and 81-83 were previously withdrawn for examination because they draw to nonelected species, since the elected species is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 65-84 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Peter Fasse on 6/6/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claim 65 as follows: 
In claim 65, line 3, please insert - - (a) - - in front of “perfusing”; in line 6, please insert - - (b) - - in front of “freezing”; line 7, please insert - - (c) - - in front of “cryopreserving”;

The following is an examiner’s statement of reasons for allowance: The closest prior art, Kojima teach a method of preserving a biological sample without teaching/suggesting a step of cryopreserving the biological sample at a temperature between 0oC and -15oC, and it is not obvious to cryopreserve the biological sample at the claimed temperature range because none of the references (including Zamecnik, Wolber and Pandey who teaches cryopreservation in liquid nitrogen) provides motivation for cryopreserving the biological sample at a temperature between 0oC and -15oC with anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 65-84 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653